Citation Nr: 0813022	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder due to 
exposure in service to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1971, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claim.  The hearing 
was subsequently scheduled and held in August 2004.  The 
appellant testified at that time and the hearing transcript 
is of record.

The Board remanded this case in March 2006 and April 2007 for 
additional development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any diagnosis of 
any skin disorder during service nor does the other evidence 
of record show a diagnosis of any skin disorder within the 
first year after the veteran left the Republic of Vietnam.

3.  The veteran reports developing a skin eruption within 6 
months after his return from Vietnam and separation from 
service.

4.  VA treatment records reveal that the veteran has been 
treated for a skin rash on his thigh and face and for a 
sebaceous cyst on his back.  The veteran has various 
diagnoses of his current skin disorders, including acne, 
sebaceous cysts, chronic rash, unspecified dermatitis, and 
single furuncles.

5.  There is no competent medical evidence of a diagnosis of 
chloracne.

6.  There is no competent medical evidence of record linking 
the veteran's current skin disorders to active service or to 
herbicide exposure during service.


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Skin Disorders

The veteran seeks service connection for skin disorders due 
to exposure in service to herbicides.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Generalized 
skin rashes, sebaceous cysts, and furuncles are not among 
those conditions for which the presumption of service 
connection is available.

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In the present case, the veteran claims that he has developed 
skin conditions due to exposure herbicide during active 
service.  The veteran's military records reveal that he 
served in Vietnam during the requisite period of time.  
Accordingly, he is presumed to have been exposed to 
herbicide.  His service medical records contain no evidence 
of a diagnosis of a skin rash, chloracne or any other skin 
disorder during service nor does the other evidence of record 
show a diagnosis during the first year after he left Vietnam.  
On the veteran's separation examination the veteran's skin 
was reported as "normal," with no abnormalities noted by 
the examining physician.

At a hearing before the undersigned Veterans Law Judge, held 
in August 2004, the veteran testified that six months after 
he returned from Vietnam and was discharged from service he 
developed skin disorder and that he felt it was due to 
exposure to herbicide during service.  The veteran stated 
that his skin disorder was diagnosed as chloracne.  The 
veteran referenced a March 2001 VA treatment record that the 
veteran contends indicated a diagnosis of chloracne and 
related the chloracne to his exposure to herbicide in 
service.  The Board notes that a specific request was made 
for this record to the Tuscaloosa VA Medical Center in March 
2006.  In May 2006, the Tuscaloosa VA Medical Center 
responded by providing all of the veteran's medical records.  
The referenced March 2001 VA treatment record was not 
included.

VA treatment records reveal that the veteran has been treated 
on several occasions for skin rashes.  An October 2000 
herbicide examination record indicated that the veteran 
reported having acne since separation that has improved but 
still has"foul smelling" lesions.  A November 2000 VA 
treatment record indicated that the veteran had a nonspecific 
localized skin rash on the left thigh and the veteran was 
prescribed a steroid cream.  An April 2004 VA treatment 
record revealed that the veteran complained of a skin rash on 
the left thigh and a diagnosis of unspecified dermatitis was 
given.  The Board notes that the VA medical records 
acknowledge the fact that he was exposed to herbicide during 
active service in Vietnam. However, none of the medical 
evidence of record links any current skin disorder to such 
exposure.

In May 2002, the veteran was afforded VA Compensation and 
Pension (C&P) examination in conjunction with his claim.  
Upon examination, the veteran was found to have two 
uninfected sebaceous cysts on the upper back, a few pustules 
over his left cheek of the face and a small area of 
hyperkeratosis over the anterior left thigh.  The examiner 
diagnosed the veteran with sebaceous cysts and acne.

In August 2006, the veteran was afforded a VA C&P examination 
in conjunction with his claim.  The veteran reported that he 
had cysts develop a couple of months after separating from 
the service.  He stated that he had lesions on his face, 
back, and groin that were big and hard.  The veteran 
indicated that he was not being followed by a dermatologist.  
He reported that he is able to squeeze a thick white 
malodorous substance out of the cysts but denied spontaneous 
drainage.  The veteran stated that the cysts reappear every 
two months and that he was treated with a cream.  However, he 
reported that the cream did not help and that he was 
currently not receiving any treatment.  Upon examination, the 
veteran was not found to have urticaria, primary cutaneous 
vasculitis, erythema multiforme, or any systemic symptoms 
associated with skin disease.  The examiner diagnosed the 
veteran with recurrent sebaceous cysts.

In December 2007, the veteran was afforded a VA C&P 
examination in conjunction with his claim.  The veteran 
reported that he has had irritation from cysts on the face, 
back, and groin for 25 years.  He stated that the cysts 
reappear once a month, that they are moderately painful and 
last five to seven days.  The veteran reported that he has 
not been receiving treatment for any skin disorder.  Upon 
examination, it was noted that the veteran has a single 
cystic lesion on his facial cheeks bilaterally and a flat, 
small, nonerythemic lesion (scar) on his back which has a 
small central opening.  The examiner rendered the opinion 
that the veteran's skin disorder was not consistent with 
chloracne.  The examiner diagnosed the veteran with single 
furuncles on the facial cheeks and a scar on the back.  The 
examiner opined that the veteran's skin conditions were less 
likely as not aggravated by herbicide exposure in service.  
The opinions rendered in the examination report were 
confirmed by a VA dermatologist.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of or 
treatment for any skin disorder until more than 29 years 
after separation from service. This is significant evidence 
against the claim.

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder on the basis 
of exposure to herbicide during service.  The veteran does 
not have a current diagnosis of chloracne or a chloracne type 
disorder and, therefore, presumptive service connection for 
skin disorders based on exposure to herbicide is not 
warranted because the veteran's skin disorders are not among 
those for which the presumption is available.  Direct service 
connection is not warranted because there is no medical 
evidence showing any skin rash during active service or 
linking the veteran's skin disorders to military service or 
to herbicide exposure during service.  The veteran reported 
that skin problems began within six months after service, 
however, the veteran has not been diagnosed with a 
presumptive condition and there is no competent medical 
evidence indicating that any condition he had within six 
months of discharge was related to service, to include 
exposure to herbicides.  As such, service connection must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in January 2004 and May 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
addition, the May 2007 letter included notice that satisfies 
the requirements set forth in Dingess.  Although the notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in January 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records dated July 2000 to May 2004.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in August 2004.  The appellant was afforded VA medical 
examinations in May 2002, August 2006, and December 2007.

The Board notes that its March 2006 remand directed VA to 
take steps to associate a March 2001 VA treatment record at 
the Tuscaloosa VA Medical Center identified by the veteran at 
the hearing held in August 2004.  In March 2006, a request 
was sent to the Tuscaloosa VA Medical Center for the March 
2001 treatment record.  The veteran was notified by letter 
that same month of the efforts to obtain this record and 
asked to submit a copy if the veteran was in possession of 
the record.  In May 2006, the Tuscaloosa VA Medical Center 
responded to the request for the treatment record by 
forwarding a copy of the veteran's medical records dated from 
August 2000 to May 2005.  The Board notes that there is no 
record dated in March 2001 included among these associated 
records.  

The Board finds that VA has complied with the Board's March 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  The VA took 
steps to obtain the record identified by the veteran and 
recorded the efforts in the claims folder.  The veteran, made 
aware of the VA's attempts to locate this identified record 
and the invitation to submit a copy of the record, did not 
submit any medical records.  While VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a skin disorder due to 
exposure in service to herbicides, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


